Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 07/12/2021.	In virtue of this communication, claims 1-30 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant presented the argument for the amended claim limitations “wherein modifying the configured set of one or more TRPs includes generating the modified set of one or more TRPs to at least one of add at least one TRP from the set of one or more TRPs that is not in the configured set of one or more TRPs or remove at least one TRP from the configured set of one or more TRPs that is not in the set of one or more TRPs” in claims 1, 8, 15 and 16.
	In fact, amended claim limitations recites modifying for adding TRP to set of TRPs or remove TRP from set of TRPs. If so, in the continent arts, one of ordinary skill in the art would have expected the amended claim limitation to perform equally well with “adding a cell or a base station or eNB into a neighbor list or a preferred roaming list, and removing a cell or a base station or eNB from a neighbor list or a preferred roaming list”. Because, claim does not specifically define what are involved in adding or removing for instance, a factor, an algorithm or a parameter such as QCI, QOS signal strength, distance, network provided list, or a user choice. In particular, new cited prior art Stancanelli teaches that based on the UE report for strength information associated with transmission points (62 in fig. 6), UE receives the clustering formation including transmission points (74 in fig. 6; see fig. 1 & 2, for instance, UEJ were in communication with TP1-4 in fig. 1 and after clustering in fig. 2, UEJ communicates with TP1-2 under cluster 1; see fig. 4 & 8 and par. 0041-0042; assigning TP to a cluster could be seen par. 0053-0055).
	Similarly, response for arguments for claims 17, 23, 29 and 30, please see the claim rejections section set forth below.

Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-6, 7-13, and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al.  Pub. No.: US 2018/0192384 A1 in view of Kubota et al. Pub. No.: US 2017/0332371 A1, Jeon et al. Pub. No.: US 2019/0289513 A1, and Stancanelli et al. Pub. No.: US 2013/0267239 A1. 


Claim 1
Chou discloses a method of wireless communication (fig. 1-10), comprising:
communicating, by a user equipment (UE), with a configured set of one or more transmission points (TRPs) (UE 720 is already established RRC configuration with TRP 740 in fig. 7A) in a wireless network (see wireless networks in fig. 2-5); 
notifying, by the UE, one or more of the TRPs in the configured set of one or more TRPs of the at least one additional TRP (782 in fig. 7A, UE requests, as to notify TRP 740, connection to TRP 760); 
identifying, based on the instruction, a second set of one or more TRPs associated with the different BWP (789-790 in fig. 7A, UE could detect synchronization and broadcast signals with SFN in par. 0066); and 
communicating, by the UE, with the different TRP (see fig. 7A for changing from LF-TRP to HF-TRP) in the wireless network based on the modified set of one or more TRPs (UE knows the RACH resource configuration, as modified,  to transmit a PRACH preamble in 791 of fig. 7A and par. 0066).
	Although Chou does not explicitly show: “identifying, by the UE, at least one additional TRP transmitting signals received by the UE; receiving an instruction to switch a bandwidth part (BWP) used to communicate in the wireless network to a different BWP; and modifying, based on the instruction to switch BWP, the configured set of one or more TRPs to generate a modified set of one or more TRPs including the second set of one or more TRPs associated with the different BWP, wherein modifying the configured set of one or more TRPs includes generating the modified set of one or more TRPs to at least one of add at least one TRP from the set of one or more TRPs that is not in the configured set of one or more TRPs or remove at least one TRP from the configured set of one or more TRPs that is not in the set of one or more TRPs”, the claim limitations are considered obvious.
	Firstly, to consider the obviousness of the claim limitation “identify, by the UE, at least one additional TRP transmitting signals received by the UE”, it’s to note that claim does not specifically what steps are involved in identifying. In fact, Chou explains that UE would communicate two TRPs via high frequency and low frequency (fig. 3 and par. 0051), and UE could detect synchronization signals from two TRPs (fig. 4 and par. 0052 & 0055). Since does not define what are involved in identifying, identifying the base stations, i.e., TRP, based on the received signal strength is conventional in cellular communications. In particular, Kubota teaches identifying TRP based on them MRSs measured (UE at step ranks TRP in fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify determining for beam direction of Chou by providing cell selection as taught in Kubota. Such a modification would have included a user equipment to measure beams for cell selection so that the mobile broadband internet access could have spectrally efficient with lower cost as suggested in par. 0002 & 0005 of Kubota. 
	Secondly, to consider the obviousness of the claim limitations “receiving an instruction to switch a bandwidth part (BWP) used to communicate in the wireless network to a different BWP”, once again, it’s to note that claim does not specifically define what are included in instruction. Recall that Chou discloses that UE receives resource configuration and beam information from TRP 740 in order for UE to obtain configuration information from TRP 760 (fig. 7A and par. 0066). Since Chou does not explicitly mention switching BWP, to advance the prosecution, further evidence is provided herein. In particular, Jeon teaches that UE receives control message indicating BWP switching (2312 in fig. 23). 
	Thirdly, to consider the obviousness of the claim limitation “modifying, based on the instruction to switch BWP, the configured set of one or more TRPs to generate a modified set of one or more TRPs including the second set of one or more TRPs associated with the different BWP”, again it’s important to note that claim does not specifically define what are involved in modifying and how the modified set are generated. Recall that Chou explains UE modified the setting or configuration of beam information to communicate with high frequency TRP and low frequency TRP (789 in fig. 7A), and Kubota discloses ranking, as to modifying and generating, TRPs based on MRS measurement (2 in fig. 11, 3 in fig. 12 and 2 in fig. 13). If teaching of Chou and Kubota were compared to the addressing claim limitations, generating set of TRPs would have been expected and do not hold a patentable weight because claim does not specifically define what are involved instruction. In particular, Jeon teaches modifying power control parameters to different BWP (2314 in fig. 23). Hence, one of ordinary skill in the art would have expected the claim limitation to perform equally well with Chou in view of Kubota and Jeon. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify determining for beam direction of Chou in view of Kubota by providing bandwidth part switching as taught in Jeon. Such a modification would have included a user equipment to use bandwidth parts and other wireless resources such that wireless communication would adversely decreased signaling overhead and/or increased spectral efficiency as suggested in par. 0002 of Jeon. 
	Lastly, to consider the obviousness of the claim limitations “wherein modifying the configured set of one or more TRPs includes generating the modified set of one or more TRPs to at least one of add at least one TRP from the set of one or more TRPs that is not in the configured set of one or more TRPs or remove at least one TRP from the configured set of one or more TRPs that is not in the set of one or more TRPs”, recall that as explained above, the combination of Chou in view of Kubota and Jeon discloses changing BWP and switching TRPs. If we compared the teaching from prior art to the addressing claim limitations, the prior art requires to explicitly show adding and removing TRPs. In particular, Stancanelli teaches wherein modifying the configured set of one or more TRPs (clustering from fig. 1 to become fig. 2) includes generating the modified set of one or more TRPs to at least one of add at least one TRP from the set of one or more TRPs that is not in the configured set of one or more TRPs or remove at least one TRP from the configured set of one or more TRPs that is not in the set of one or more TRPs ( based on the UE report for strength information associated with transmission points in 62 in fig. 6, UE receives the clustering formation including transmission points in 74 in fig. 6; see fig. 1 & 2, for instance, UEJ were in communication with TP1-4 in fig. 1 and after clustering in fig. 2, UEJ communicates with TP1-2 under cluster 1; see fig. 4 & 8 and par. 0041-0042; assigning TP to a cluster could be seen par. 0053-0055).
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify determining for beam direction of Chou in view of Kubota and Jeon by providing bandwidth part switching as taught in Stancanelli to obtain the claimed invention as specified in the claim. Such a modification would have included dynamically clustering for coordinated transmission in wireless communication systems to adapt a cluster form to the many different changes on the channel and traffic conditions so that signaling overhead in the communication system could be significantly reduced as suggested in par. 0009 & 0012 of Stancanelli. 

Claim 2
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 1, wherein modifying the configured set of one or more TRPs to generate the modified set of one or more TRPs to add the at least one TRP from the set of one or more TRPs (Stancanelli, fig. 2 in view of fig. 7) includes, activating communications with the at least one TRP (Jeon, Active BWP in fig. 16-17 and BWP switching in fig. 23; accordingly, Jeon renders the claim obvious and the motivation in rejection of claim 1 would still be applicable),  or  wherein modifying the configured set of one or more TRPs to generate the modified set of one or more TRPs to remove the at least one TRP from the configured set of one or more TRPs includes deactivating communications with at least one TRP (fig. 1 & 7 of Stancanelli in view of fig. 7A-D of Chou).

Claim 3
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 2, wherein the different BWP corresponds to multiple TRPs (Chou, high frequency and low frequency TRPs in fig. 3-4), and wherein modifying the configured set of one or more TRPs includes activating or deactivating communications with the at least one TRP to generate the modified set of one or more TRPs to include the multiple TRPs (Jeon, subcarrier and bandwidth in fig. 1-3 belonging to cells in fig. 8 and gNB in fig. 9-14; see active BWP in fig. 16-17 & 21; accordingly, Jeon renders the claim obvious and the motivation in rejection of claim 1 would still be applicable).

Claim 4
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 1, wherein the instruction includes identifiers (Chou, SFN in par. 0066) associated with a control resource set (CORESET) to indicate the set of one or more TRPs associated with the different BWP (CORESET in par. 0127 & 0133 of Jeon), and wherein modifying the configured set of one or more TRPs is based on the identifiers associated with the CORESET (Kubota, TRP neighbor lists in fig. 12-13 and par. 0101 in view of CORESET Jeon; accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claim to perform equally well with the combination of prior art and the motivation for combining prior art would be applicable as explained in the rejection in claim 1 set forth above).


Claim 5
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 1, wherein modifying the set of one or more TRPs includes modifying the configured set of one or more TRPs to generate the modified set of one or more TRPs to use based on a timer value (Chou, fig. 8A and par. 0071 explain the use of timer to recover radio link; Kubota,  ranked TRP in fig. 11-13 and neighbor lists in fig. 12-13; Jeon, MAC entity may have a configurable timer in par. 0088, and the use of timer for BWP), and wherein communicating with the modified set of one or more TRPs in the wireless network (fig. 7A of Chou in view of fig. 1-2 & 7 of Stancanelli), after expiration of the timer value (Chou, 810, 816 & 822 in fig. 8A; Jeon, after timer expires, the wireless device switch to the default DL BWP in par. 0125; therefore, the combination of prior art would have rendered the claim obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, Exemplary Rationale F).

Claim 6
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 1, wherein receiving the instruction comprises receiving downlink control information (DCI) indicating the instruction to switch the BWP (Jeon, explain DCI format in fig. 18-20 and control message indicates BWP switching in 2312 in fig. 23, and par. 0399, DCI indicating a BWP switching; hence, the teaching of Jeon would have read on the claim in order to increase the signaling overhead).
Claim 8-13
	Claims 8-13 are device claims corresponding to method claims 1-6. Limitations in claims 8-14 are found reciting the same scopes of the respective limitations in claims 1-6. Accordingly, claims 8-13 are considered obvious by the same rationales applied in the rejection of claims 1-6 respectively set forth above. Additionally, Chou discloses an apparatus for wireless communication (UE in fig. 1-3, 6 & 9-10) comprising: a transceiver (UE in fig. 1-3 at least includes a transceiver to communicate with TRP in high frequency and low frequency for wireless networks explained in par. 0045-0046); a memory (UE in fig. 1-3 would include at least a typical memory to perform instructions in fig. 7A & 9A) configured to store instructions related to configuring a set of one or more transmission points (TRPs) (fig. 4-7); and one or more processors (fig. 1-3 include at least typical processor to perform fig. 7 & 9) communicatively coupled with the transceiver and the memory (see UE in fig. 1-3 for performing in fig. 4, 6 & 7A).

Claim 15 and 16
	Claims 15-16 are structure and product claims corresponding to method claim 1. Limitations in claims 15-16 are found reciting the same scopes of the respective limitations of claim 1. Accordingly, claims 15-16 could be considered obvious by the same rationales applied in the rejection of claim 1 set forth above.

Claim 17
Chou discloses a method (fig. 1-10) of wireless communication, comprising: 
configuring a user equipment (UE) (UE in fig. 1-10) with a configured set of one or more transmission points (TRPs) for communicating in a wireless network (UE 720 is already established RRC configuration with TRP 740 in 781 of fig. 7A); 
wherein the different BWP is associated with a second set of one or more TRPs (HF-TRP 760 in fig. 7A) to cause the UE to communicate with at least one TRP associated with the different BWP (791 in fig. 7A), and
wherein the different BWP corresponds to is associated with a single TRP or multiple TRPs (see fig. 3 for high frequency for HF TRP and low frequency for LF-TRP in view fig. 7A; accordingly, UE’s communication to HF TRP 760 in fig. 7A).
Although Chou does not disclose “receiving, from the UE, identification of at least one additional TRP transmitting signals received by the UE; transmitting, to the UE, an instruction to switch a bandwidth part (BWP) used to communicate in the wireless network to a different BWP, and wherein the different BWP is associated with a second set of one or more TRPs that at least one of includes at least one TRP that is not in the configured set of one or more TRPs causing the UE to activate communications with the at least one TRP or does not include at least one TRP that is in the configured set of one or more TRPs causing the UE to deactivate communications with the at least one TRP”, claim limitations are considered obvious.
	Firstly, to consider the obviousness of the claim limitation “receiving, from the UE, identification of at least one additional TRP transmitting signals received by the UE”, it’s to note that claim does not specifically what steps are involved in identifying. In fact, Chou explains that UE would communicate two TRPs via high frequency and low frequency (fig. 3 and par. 0051), and UE could detect synchronization signals from two TRPs (fig. 4 and par. 0052 & 0055). Since does not define what are involved in identifying, identifying the base stations, i.e., TRP, based on the received signal strength is conventional in cellular communications. In particular, Kubota teaches identifying TRP based on them MRSs measured (UE at step ranks TRP in fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify determining for beam direction of Chou by providing cell selection as taught in Kubota. Such a modification would have included a user equipment to measure beams for cell selection so that the mobile broadband internet access could have spectrally efficient with lower cost as suggested in par. 0002 & 0005 of Kubota. 
	Secondly, to consider the obviousness of the claim limitation “transmitting, to the UE, an instruction to switch a bandwidth part (BWP) used to communicate in the wireless network to a different BWP”, once again, it’s to note that claim does not specifically define what are included in instruction. Recall that Chou discloses that UE receives resource configuration and beam information from TRP 740 in order for UE to obtain configuration information from TRP 760 (fig. 7A and par. 0066). Since Chou does not explicitly mention switching BWP, to advance the prosecution, further evidence is provided herein. In particular, Jeon teaches that UE receives control message indicating BWP switching (2220 in fig. 22 and 2312 in fig. 23). 
	Thirdly, to consider the obviousness of the claim limitation “wherein the different BWP is associated with a second set of one or more TRPs that at least one of includes at least one TRP that is not in the configured set of one or more TRPs causing the UE to activate communications with the at least one TRP or does not include at least one TRP that is in the configured set of one or more TRPs causing the UE to deactivate communications with the at least one TRP”, again it’s important to note that claim does not specifically define what are involved in modifying and how the modified set are generated. Recall that Chou explains UE modified the setting or configuration of beam information to communicate with high frequency TRP and low frequency TRP (789 in fig. 7A), and Kubota discloses ranking, as to modifying and generating, TRPs based on MRS measurement (2 in fig. 11, 3 in fig. 12 and 2 in fig. 13). If teaching of Chou and Kubota were compared to the addressing claim limitations, generating set of TRPs would have been expected and do not hold a patentable weight because claim does not specifically define what are involved instruction. In particular, Jeon teaches activating an active BWP and switch to the default BWP (par. 0126 & 0160, 0164, 0228 and fig. 15-17), deactivate BWP (par. 0126, 0154 & 0160), and modifying power control parameters to different BWP (2314 in fig. 23). Hence, one of ordinary skill in the art would have expected the claim limitation to perform equally well with Chou in view of Kubota and Jeon except “a second set of one or more TRPs that at least one of includes at least one TRP that is not in the configured set of one or more TRPs, or does not include at least one TRP that is in the configured set of one or more TRPs” which will be addressed later.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify determining for beam direction of Chou in view of Kubota by providing bandwidth part switching as taught in Jeon. Such a modification would have included a user equipment to use bandwidth parts and other wireless resources such that wireless communication would adversely decreased signaling overhead and/or increased spectral efficiency as suggested in par. 0002 of Jeon. 
Lastly, to consider the obviousness of the claim limitations “a second set of one or more TRPs that at least one of includes at least one TRP that is not in the configured set of one or more TRPs, or does not include at least one TRP that is in the configured set of one or more TRPs”, recall that as explained above, the combination of Chou in view of Kubota and Jeon discloses changing BWP and switching TRPs. If we compared the teaching from prior art to the addressing claim limitations, the prior art requires to explicitly show adding and removing TRPs. In particular, Stancanelli teaches second set of one or more TRPs (clustering from fig. 1 to become fig. 2) that at least one of includes at least one TRP that is not in the configured set of one or more TRPs, or does not include at least one TRP that is in the configured set of one or more TRPs (based on the UE report for strength information associated with transmission points in 62 in fig. 6, UE receives the clustering formation including transmission points in 74 in fig. 6; see fig. 1 & 2, for instance, UEJ were in communication with TP1-4 in fig. 1 and after clustering in fig. 2, UEJ communicates with TP1-2 under cluster 1; see fig. 4 & 8 and par. 0041-0042; assigning TP to a cluster could be seen par. 0053-0055).”
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify determining for beam direction of Chou in view of Kubota and Jeon by providing bandwidth part switching as taught in Stancanelli to obtain the claimed invention as specified in the claim. Such a modification would have included dynamically clustering for coordinated transmission in wireless communication systems to adapt a cluster form to the many different changes on the channel and traffic conditions so that signaling overhead in the communication system could be significantly reduced as suggested in par. 0009 & 0012 of Stancanelli. 

Claim 18
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 17, wherein the instruction includes identifiers (Chou, SNF in fig. 4 and par. 0066) associated with a control resource set (CORESET) to indicate the at least one TRP associated with the different BWP (CORESET in par. 0127 & 0133, cell ID in par. 0056, slice ID in par. 0105 of Jeon; accordingly, Jeon renders the claim obvious and the motivation in rejection of claim 1 would still be applicable).

Claim 19
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 17, wherein the instruction relates to activating communications with the at least one TRP where the different BWP is associated with the multiple TRPs (Jeon, activate SCell in fig. 9 and par. 0084; DCI indicates to activate the active BWP in par. 0126, 0137 & 0156; thus, Jeon would have rendered the claim obvious).


Claim 20
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 17, wherein the instruction relates to deactivating communications with the at least one TRP where the different BWP corresponds to the single TRP (Jeon, deactivate BWP in par. 0160; accordingly, one of ordinary skill in the art would have expected the claimed invention as specified in the claim to perform equally well with Jeon).

Claim 21
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 17, wherein transmitting the instruction includes transmitting the instruction in downlink control information (DCI) in a downlink control channel (Jeon, DCI to activate and deactivate BWP in par. 0160; therefore, Jeon renders the claim obvious to conserve the network resources).

Claim 22
Chou, in view of Kubota, Jeon, and Stancanelli, discloses the method of claim 17, further comprising receiving, from the UE, an indication of the at least one TRP, wherein transmitting the instruction is based on receiving the indication (Chou, 782 in fig. 7A and step 2 in fig. 11 of Kubota).

Claim 23-28
	Claims 23-28 are device claims corresponding to method claims 17-22. Limitations in claims 23-28 are found reciting the same scopes of the respective limitations in claims 17-22. Accordingly, claims 23-28 are considered obvious by the same rationales applied in the rejection of claims 17-22 respectively set forth above. Additionally, Chou discloses an apparatus for wireless communication (TRP in fig. 11) comprising: a transceiver (communication module 1120 in fig. 11); a memory (memory 1130 in fig. 11) configured to store instructions related to configuring a set of one or more transmission points (TRPs) (1132 in fig. 11 to perform the instructions in fig. 7-9); and one or more processors (processing unit 1140 in fig. 11) communicatively coupled with the transceiver and the memory (fig. 11).

Claim 29 and 30
	Claims 29-30 are structure and product claims corresponding to method claim 17. Limitations in claims 29-30 are found reciting the same scopes of the respective limitations of claim 17. Accordingly, claims 29-30 could be considered obvious by the same rationales applied in the rejection of claim 17 set forth above.

Allowable Subject Matter
6.	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643